 BINSWANGER GLASS COMPANYBinswanger Glass Company and Glaziers Local UnionNo. 1852, International Brotherhood of Painters &Allied Trades, AFL-CIOGlaziers Local Union No. 1852, International Brother-hood of Painters & Allied Trades, AFL-CIO andBinswanger Glass Company. Cases 23-CA-7078and 23-CB-2197September 24, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn June 21, 1979, Administrative Law JudgeGeorge Norman issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand supporting briefs, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that Respondent BinswangerGlass Company, Austin, Texas, its officers, agents,successors, and assigns, and Respondent Glaziers Lo-cal Union No. 1852, International Brotherhood ofPainters & Allied Trades, AFL-CIO, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, as so modified:i We agree with the Administrative Law Judge that Respondent Employerin Case 23-CA-7078 should be required to furnish the Union with "invoices.or other appropriate records, reflecting the fabrication and/or installation ofany glass work by personnel employed at the Burnett Road location, includ-ing a description of the nature and type of that work involved" so as toenable the Union to determine whether there has been an erosion of unitwork by the Employer. However, we do not agree with the AdministrativeLaw Judge that the Employer should also be required to furnish the Unionwith the "names of all Inonunitl employees engaged in such work" as well asthe number of hours worked and wages paid said employees, since the Unionhas failed to show either the necessity or relevancy of such information. SeeTins-Heral4 Inc., 237 NLRB 1080 (1978); Brown Newspaper PublishingCo., 238 NLRB 1354 (1978). Accordingly, we shall modify the Administra-tive Law Judge's recommended Order by deleting therefrom that portionrequiring the Employer to provide the Union with said information.1. Delete the following language from paragraph2(a) in the recommended Order in regards to Respon-dent Binswanger Glass Company (Case 23-CA-7078):"The names of all employees engaged in suchwork, including amount of hours devoted thereto andthe wage rate paid all such employees."2. Substitute the attached notices for those of theAdministrative Law Judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present evidence, the National Labor Rela-tions Board has found that we violated the Act andwe have been ordered to post this notice.WE WILL NOT fail or refuse to supply GlaziersLocal Union No. 1852, International Brother-hood of Painters & Allied Trades, AFL-CIO.with information relevant or necessary in theperformance of its duties as bargaining repre-sentative of our employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.WE WILL, upon request by the above-namedUnion, provide it access to the following infor-mation previously requested by it relating to thebargaining unit it represents:(1) Invoices or other appropriate records re-flecting the fabrication and/or installation ofany glass work by personnel employed at theBurnett Road location, including a descriptionof the nature and type of work involved.(2) All other information relevant and rea-sonably necessary to the performance of theUnion's obligation as bargaining representa-tive.BINSWANGER GLASS COMPANYAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present evidence, the National Labor Rela-245 NLRB No. 36253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Board has found that we violated the Act andwe have been ordered to post this notice.WE WILL NOT fail or refuse to bargain collec-tively with Binswanger Glass Company regard-ing their wages, hours, and other terms and con-ditions of employment of the employees in theappropriate unit for which we are the recognizedbargaining representative by failing to sign a col-lective-bargaining contract agreed to us by onJune 30, 1978, or from engaging in any like orrelated conduct in derogation of our statutoryduty to bargain with Binswanger Glass Com-pany.WE WILL upon request of Binswanger GlassCompany, forthwith, execute the contract agreedto by us on June 30, 1978, in accordance withour agreement, and, upon such execution delivera signed copy thereof to said Employer.GLAZIERS LOCAL UNION NO. 1852, Interna-tional Brotherhood of Painters & AlliedTrades, AFL-CIODECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: The hear-ing in this case, held November 29, 1978, is based upon anunfair labor practice charge filed on May 22, 1978, by Gla-ziers Local Union No. 1852, International Brotherhood ofPainters & Allied Trades, AFL-CIO (the Union), againstBinswanger Glass Company (the Employer), alleging a vio-lation of Section 8(a)(5) and (1) of the National Labor Re-lations Act, as amended (the Act), by refusing since Decem-ber 1, 1977, to furnish the Union with information itrequested relating to the work of employees of the Em-ployer outside the bargaining unit.The case also arises from an unfair labor practice chargefiled on August 14, 1978, by the Employer against theUnion alleging that since July 17, 1978,' the Union hasrefused to bargain collectively in good faith with the Em-ployer in that it has failed and refused to sign a collective-bargaining contract agreed upon between the parties, andthat it has repudiated said agreement by attempting to re-open or add a provision not agreed to by the parties.On October II the Regional Director for Region 23 is-sued an Order consolidating cases upon which complaintsbased on those charges were issued in Cases 23-CA-7078and 23-CB-2197. The respective Respondents filed answersdenying the allegations of the complaints.Based upon the entire record, including my observationof the witnesses and considerations of the briefs filed by theGeneral Counsel, the Union, and the Employer, I make thefollowing:All events herein occurred in 1978 unless otherwise indicated.FNDINNGS OF FAC(I1. THE EMPLOYERThe Employer, a wholly owned subsidiary of NationalGypsum Company, Inc., is a corporation organized underthe laws of the Commonwealth of Virginia, with facilities invarious States of the United States including Austin, Texas.The Employer is engaged in the sale and distribution ofglass and allied products at retail and wholesale, which in-cludes erection and installation of frames and glass for cus-tomers at their locations. The Employer's operations inAustin, Texas, are the only facilities involved in this pro-ceeding. During the past 12 months, a representative pe-riod, the Employer, in the course and conduct of its busi-ness operations, purchased and received goods andmaterials valued in excess of $50,000 at its Austin, Texas,facility directly from suppliers located outside the State ofTexas. The Employer is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act. Since June 1, 1958, and for a periodof 20 years thereafter, as modified by Respondent and theUnion in negotiations during 1975 resulting in execution bythem of a succeeding collective-bargaining agreement datedJuly 1, 1975, and effective until June 30, 1978, and as clari-fied by the decision and clarification of bargaining unit inCase 23-UC-89 issued June 26 the Union has been theexclusive collective-bargaining representative of the Em-ployer's employees in an appropriate unit described as fol-lows:Employees who are employed by Binswanger GlassCompany for work of outside glazing in the Austin,Texas, area, excluding employees who are employedby Binswanger Glass Company for work of outsideglazing and who are employed at 8733 Burnett Road,Austin, Texas, guards and supervisors as defined in theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsPrior to October 1977 the Employer was a party to acollective-bargaining agreement with the Union which, byits terms, was between "Binswanger Glass Company, 300 S.Lamar, Austin, Texas," and the Union. On November 1,1977, Binswanger opened a new facility at 8733 BurnettRoad in North Austin, Texas. The opening of the NorthAustin facility caused R. W. Harrell, business representa-tive of the Union, to write a letter dated October 28, 1977,to Cal Harris, manager of the Employer's facility at 300 S.Lamar Boulevard, Austin, Texas. In his letter Harrell statedthat he understood the Employer was "planning to do out-side glazing work" at the new store, "with non-union help."Harrell also stated "that this work was covered in the work-ing agreement between Binswanger and Glaziers UnionNo. 1852."254 BINSWANGER GLASS COMPANYBy letter dated November 3, 1977, Harris responded toHarrell's letter, stating that the collective-bargaining agree-ment was between the Union and Binswanger Glass Com-pany, 300 S. Lamar, Austin, Texas. Harris also stated thatthe store mentioned in the letter (the new store in NorthAustin), "is a separate and distinct operation from the one Imanage. I have no authority or responsibility for it and nocontrol over its labor policies, whatsoever." Harris alsostated, "As I understand it, it specializes in a different typework, different customers, etc. Its operation should nothave any effect on the employees you represent."Following this exchange of correspondence, on Novem-ber 16, 1977, a meeting was held between George Canter-bury, the Employer's contract manager for the southwestregion, and union representatives. At that meeting Canter-bury told the union representatives that Binswanger at itsNorth Austin operation would be performing certain resi-dential work such as mirrors, tub enclosures, reglazing win-dows, and some small replacement type work. Canterburyalso stated at that meeting that in his opinion the SouthLamar facility would not be losing bargaining-unit work.However, Canterbury recognized that the 2 employees outof 20 or so glaziers at the South Lamar facility also weredoing this type work under the collective-bargaining agree-ment; Canterbury also advised the union representatives atthe November 16 meeting that the business being per-formed at North Austin "was additional business that wecould not reach otherwise."Sometime after the November 16 meeting the truck fromthe North Austin facility picked up certain metal at theLamar warehouse that was not "considered to be the sametype of work that they had suggested they would be doingat the North Austin store." Harrell testified, "it was a largertype of metal which is normally used for store fronts or inconstruction." Harrell admitted that he never asked CalHarris or George Canterbury or the Employer about thatmetal or what it was being used for at the North Austinfacility.On December 28, 1977, the attorney for the Union sent aletter to Harris at the Employer's 300 S. Lamar Boulevard,Austin, Texas, store requesting certain information as fol-lows:(I) Invoices, or other appropriate records, reflectingthe fabrication and/or installation of any glass workby personnel employed at the Burnett Road location,including a description of the nature and type of thatwork involved.(2) The names of all employees engaged in suchwork, including amount of hours devoted thereto andthe wage rate paid all such employees.On January 9 Canterbury replied to the Union's letter,renewing the Employer's position regarding North Austin.With respect to the nature and type of work involved atNorth Austin the letter stated:The North Austin operation at 8733 Burnett Roadwas established to serve customers not currently beingserved by the Lamar operation. A different type ofwork for different customers is performed at NorthAustin and it is separately managered [sic) by an indi-vidual who is only in charge of the day-to-day opera-tions of the North Austin facility. The work performedat the location covers residential work such as mirrors,tub enclosures, reglazing windows and some small re-placement type work which is sometimes called in dif-ferent areas an 'auto glass' installation or facility.It does not appear that the North Austin facility willbe bidding published AGC work which is the primework handled by the Lamar facility, and there is nohint or suggestion that North Austin is handling La-mar work. Indeed, we think the North Austin facilitywill serve an entirely different market which cannot bereached by the Lamar facility.**In view of the above, we do not believe your requestfor certain information concerning the North Austinfacility is appropriate or that we are required to pro-vide it for the reasons you suggest.As reflected by our willingness to meet and discussthe issue on November 16, 1977, we would be glad todiscuss any impact on the Lamar facility, the collec-tive-bargaining unit at the Lamar facility, etc. How-ever what you seek in your December 28, 1977, lettergoes beyond the separate Lamar unit and facility.On January 24 the attorney for the Union responded toCanterbury's January 9 letter, stating:It is the position of Union that your firm is in viola-tion of the current agreement by its establishment of abranch office in the Austin, Texas, area for which officeoutside glazing work is being performed, without therecognition and application of the collective-bargain-ing contract.The Union demanded arbitration of the "ongoing dispute.'On March 15 the Employer filed an RM petition with theBoard claiming a question concerning representation hasbeen raised with respect to "all glazers and glass workersemployed at the Employer's facility located at 8733 BurnettRoad, Austin, Texas."'On April 24 Binswanger Glass Company filed a unitclarification petition seeking to exclude the employees at8733 Burnett Road, North Austin, Texas, from the bargain-ing unit covered by collective-bargaining agreement at 300S. Lamar. On June 26 the Regional Director issued a deci-sion and clarification of bargaining unit in Case 23-UC-89.The Regional Director found as follows:ORDERIt is hereby ordered that the recognized bargainingunit be clarified by excluding therefrom employees en-gaged in the performance of outside glazing work oremployed at 8733 Burnett Road, Austin, Texas.As clarified, the recognized bargaining unit is de-scribed as:2 After heanring on March 29 in Austin, Texas, the Regional Director, onApril 14, dismissed the petition, finding that the Union had not requested torepresent the employees at 8733 Burnett Road. North Austin, in a separateunit. Case 23-RM-361.255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIncluded: Employees who are employed by Bins-wanger Glass Company for work of outside glazing inthe Austin, Texas, area.Excluded: Employees who are employed by Bins-wanger Glass Company for work of outside glazingand who are employed at 8733 Burnett Road, Austin,Texas, guards and supervisors as defined in the Act.Discussion and ConclusionsThe General Counsel contends that the Employer vio-lated Section 8(a)(5) of the Act by its refusal to furnish therequested information. The record shows that the Unionbelieved that the Employer was eroding the unit at LamarBoulevard by the operations conducted at its new facility at8733 Burnett Road. The Employer admits that it refused tofurnish to the Union the names and rates of pay of its em-ployees employed at that facility. The Employer also re-fused to furnish the information as to the work being per-formed by the nonunion employees at 8733 Burnett Roadfacility which would have been shown on invoices. The Em-ployer refused to furnish that information which the Unionneeded in order to process its grievance in accordance withthe procedure provided for in the collective-bargainingagreement. The record shows that the Union requested theinformation in order to protect unit work. The Union's pur-poses were clearly known to the Employer as a result of thecorrespondence between them and discussions. The Em-ployer's contention that the Union has failed to demon-strate their requisite relevancy is therefore rejected.According to the standard of relevancy applied by theBoard and the courts it is not the obligation of the union toprove that its allegation of contract erosion is absolutelyand finally meritorious. It is sufficient that the union's claimbe supported by a showing of probable or potential rel-evance. See N.L.R.B. v. Acme Industrial Co., 385 U.S. 432(1967). Considering the record as a whole I am convincedthat the "probable" or "potential" relevance of the datarequested by the Union has been demonstrated, and I findand conclude that Respondents' failure to supply the infor-mation is per se a violation of Section 8(a)(5) and (1) of theAct. See Curtiss-Wright Corporation, Wright AeronauticalDivision v. N.L.R.B., 347 F.2d 61 (3d Cir. 1965); GeneralElectric Company, 199 NLRB 286 (1972); Ohio Power Com-pany, 216 NLRB 987 (1975); Rockwell-Standard Corpora-tion, Transmission and Axle Division, Forge Division, 166NLRB 124 (1967), enfd. 410 F.2d 953 (6th Cir. 1969);Northwest Publications Inc., 211 NLRB 464 (1974); GlobeStores, Inc., 227 NLRB 1251 (1977).The Facts Concerning the Collective-BargainingAgreement and the Negotiations for a New ContractThe collective-bargaining agreement between the Unionand the Company expired on June 30. Between June 15 and30 a union commitee and certain glazing contractors in-cluding the Employer herein met to negotiate renewal ofthe agreements between their companies and the Union.George Canterbury, district manager of the Employer, waselected spokesman for the employers. R. W. Harrell, busi-ness representative for the Union, was the chief negotiatorfor the Union.Three negotiating sessions were held, the last on June 30.On that date a new wage package was discussed and nego-tiated. A pay increase of 60 cents per hour for 3 years wasproposed by the employers. Business representative Harrelltold Canterbury that he believed he could "sell this wageproposal to the members."Changes in the language of the 1975-78 collective-bar-gaining agreement tentatively agreed on by the union com-mittee during the period June 15 to 30 were as follows: (1)article VIII "Safety Tools." a new sentence was added asfollows: "Tools issued by the employer and signed for bythe employee will be the responsibility of the employee":(2) the funding of the apprenticeship program was changedfrom $.01 per hour worked to $.02 per hour worked; (3)double time pay for Saturday and Sunday overtime workeliminated; and (4) a change in the calculation of reportingpay; namely, "pay to be from home-to-home within AustinCity limits." Both Harrell and Canterbury had notes con-cerning these discussions.Those tentative agreements and the 60-cent-per-yearwage package, which were taken to the members as a finalproposal, were to be ratified at a union membership meet-ing. The first union membership meeting to discuss ratifica-tion was in the evening of June 30, but the membership didnot ratify the agreement on that occasion. The employerrepresentatives were advised of this by the union president,Darilik, who advised that the Union would keep voting un-til it was approved.The next day, July 1, the unit employees of the employersceased work and went out on strike. The strike lasted untilJuly 7, on which date R. W. Harrell notified employer rep-resentative Canterbury that the union membership had ac-cepted and ratified the new contract and were ready to re-turn to work.Inasmuch as it was Friday afternoon, the employeeswould return to work on Monday, except for certain emer-gency work which was performed that day by two glazersfor the Employer. In that same conversation Harrell askedCanterbury to come back to Austin to finalize the writtenagreement. Canterbury brought to Austin on July I I a copyof the 1975-78 agreement, and Canterbury and Harrell,using their notes of the negotiating session, went throughthe 1975-78 agreement, adding or marking the changesagreed upon, which were then initialed in the margin of thedocument. They agreed that the new contract would beeffective July 10. At the conclusion of the meeting Canter-bury agreed to take the changes in the initial documentback to Houston and to type a new contract from it. Can-terbury was then to mail the formal contract back to Austinto the Union for proofreading before he was to "run all ofthem." Harrell requested "100" copies for his own use.After the new document embodying the agreement wastyped in Houston copies were mailed to Harris, the S. La-mar branch manager, to deliver to Harrell. Except for acouple of minor changes the Union approved the typeddocument.'There was a typographical error where the word "industrial" was usedinstead of "industry." The other change involved "verbiage" in the picketline clause. These changes were communicated to Canterbury by Harris bytelephone in the presence of Business Representative Harrell. Canterburyagreed to those changes.256 BINSWANGER GLASS COMPANYCanterbury then received in the mail two letters datedJuly 21 and 24 and a handwritten note from Harrell. Theletter dated July 21 indicated that Harrell was transmitting"an executed copy of our recently negotiated collective-bar-gaining agreement." but no executed copy of the documentwas enclosed. The enclosed document did make the twocorrections which had been discussed earlier by telephone.Harrell also made reference to "a reopener" to resolve cer-tain issues that might arise out of the UC case decision. Byhis handwritten note accompanying these two letters Har-rell renewed his request for 100 copies of the agreement.The July 24 letter advised that the membership of theUnion wished to increase the contribution to the pensionfund by 10 cents per year to be taken from their wage pack-age.On July 25 Canterbury responded in part to Harrell'sJuly 21 letter by rejecting the Union's proposal to "reopen"the contract to "dispose of any issues" resulting from theBoard UC case. In that letter Canterbury emphasized thatan agreement had been reached and again enclosed thecopies of the new agreement which he had signed, to beexecuted by the Union.On July 26 Canterbury again wrote to Harrell concerningHarrell's letters expressing approval of the pension contri-bution change and the change in article XX. section 3. con-cerning "lawful pickets."'Canterbury testified that he wrote to Harrell on July 25and called Harrell's attention to Respondent Union's fail-ure to sign the collective-bargaining agreement agreed uponon June 30 and informed the Union its reopener reserva-tions were unacceptable in view of their agreement as ofJune 30 and subsequent actions.Although the Union executed the new collective-bargain-ing agreement with Pittsburgh Plate Glass (another em-ployer in the bargaining sessions), it refused to execute suchan agreement with Employer Binswanger. Except for pen-ciled changes to increase the pension contribution and tomake the "lawful pickets" change, all of which Binswangerhad agreed to in Canterbury's July 26 letter, the PPG agree-ment is identical to the agreement Canterbury signed andproposed that the Union signed.Discussion and ConclusionsRespondent Union contends that at the time of the nego-tiations, Binswanger and the Union were in the midst of aunit clarification proceeding, a proceeding which had directbearing upon the negotiations. In this connection the Unioncites the timeframe as follows: May 12-unit clarificationhearing in Case 23-UC-89: June 26-the Regional Direc-tor issues decision in Case 23-UC-89; July 7--Union mailsand serves its request for review of Regional Director's de-cision; and August-the Board acts on the request for re-view. denies same. The Union contends that the partiesnever reached a complete agreement; that the Employerrefused to discuss with the Union, despite repeated re-'Another correction made by the Union in the returned contract wascontained on p. 9 of the document, which struck the words "strike conditionsauthorized by the Austin Building Trades Council and (Central .ahbor (Coun-cil" and substituted the words "lawful pickets"quests, the obviously crucial issues arising as a consequenceof the pending unit clarification proceeding.The Union cites the testimony of Canterbury. contendingthat it demonstrates conclusively that there never was ameeting of the minds of any relevant time with respect to acomplete agreement. Canterbury did testify that he did re-fuse to discuss a reopener of the contract with respect to theresolution of the LiC. Canterbury said Harrell raised it withhim on June 30 and on July II, and he responded "take itup with counsel. Don't discuss it with me." In that connec-tion Canterbury testified that Harrell told him "There maybe an addendum necessary."On the basis of the ratification of the contract by theunion membership. the termination of the strike, the re-quest for 100 copies of the contract by the Union and theexecution of almost an identical copy of the contract byPittsburgh Plate Glass I find that there was a meeting of theminds, and that a new collective-bargaining agreement hadbeen agreed upon on June 30. notwithstanding the abovetimeframe which is not relevant.Under H. J. Heinz Conmpany v. N.L.R.B., 311 U.S. 514(1941). the Board has the authority, at the request of anyparty, to direct or compel the execution of an agreed uponcollective-bargaining agreement. Accordingly, I shall rec-ommend that the Union be directed to execute the collec-tive-bargaining agreement presented to it by the Employerby letter of July 25 with the subsequent letter agreement ofJuly 26 attached as an addendum. Even though the Unionproposed in the July 21 letter to Canterbury a reopener toresolve any questions that might arise from the Board's re-view of the UC case, agreement had already been reached.With respect to Harrell's statements concerning the Union'sproblems with the recognition clause and the possibility ofa change in wording on June 30. the matter was not pur-sued after Canterbury refused to discuss any such changesin the recognition clause.I find and conclude that Respondent Union. by the fore-going conduct, violated Section 8(b)(3) of the Act.CON(CI.USIONS OF LAW1. Respondent Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. Respondent Company, by its refusal to furnish theUnion with the requested invoices or other appropriate rec-ords, reflecting the fabrication and/or installation of any'glass work by personnel employed at the Burnett Road lo-cation, including a description of the nature and type ofthat work involved and the names of all employees engagedin such work including amount of hours devoted theretoand the wage rate paid all such employees, violated Section8(a)(5) and (I) of the Act.3. Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.4. Respondent Union has been and is exclusive repre-sentative of all the employees who are employed by Bins-wanger Glass Company for work of outside glazing in theAustin, Texas, area excluding employees who are employedby Binswanger Glass Company for work of outside glazingand who are employed at 8733 Burnett Road. Austin.257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas, guards, and supervisors as defined in the Act whichconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.5. On June 30, 1978, the Employer and RespondentUnion negotiated a new collective-bargaining agreement re-lating to rates of pay, wages, hours of employment, andterms and conditions of employment of the employees inthe unit described above.6. Respondent Union has violated Section 8(b)(3) of theAct by refusing, since July 21, 1978, to execute the writtencollective-bargaining agreement described above, whichagreement was ratified by the employees in the unit de-scribed above.7. The unfair labor practices found herein affect com-merce within the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents engaged in certain un-fair labor practices I recommend that each cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.It has been found that Respondent Employer, in viola-tion of Section 8(aX5) and (I) of the Act, unlawfully refusedto furnish the Union with the requested data and informa-tion described above and caused and is causing the Unionto be unable to knowledgeably and properly function as astatutory bargaining representative of the employees in theunit described above and properly administer the collec-tive-bargaining agreement also described above.I shall recommend that Respondent Employer Binswan-ger Glass Company shall cease and desist from failing andrefusing to supply Glaziers Local Union No. 1852, Interna-tional Brotherhood of Painters & Allied Trades. AFL-CIO.with information relevant or necessary to the performanceof its duties as bargaining representative of its employeesand in any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.I shall also recommend that Respondent Employer takethe following affirmative action which is deemed necessaryto effectuate the purposes of the Act:(a) Upon request by the Union, provide it access to thefollowing information relating to the bargaining-unit repre-sentatives, previously requested by it:Invoices or other appropriate records reflecting thefabrication and/or installation of any glass work bypersonnel employed by the Burnett Road location, in-cluding a description of the nature and type of workinvolved.The names of all employees engaged in such work,including amount of hours devoted thereto and thewage rate paid all such employees.All other information relevant and reasonably nec-essary to the performance of the Union's obligation asbargaining representative.(b) To post appropriate notices.In Case 23-CB-2197 I shall recommend that RespondentUnion, Glaziers Local Union No. 1852, InternationalBrotherhood of Painters & Allied Trades, AFL-CIO, shall:1. Cease and desist from:(a) Failing and refusing to bargain collectively withBinswanger Glass Company regarding the wages, hours,and other terms and conditions of employment of the em-ployees in the unit described above by failing to sign thecollective-bargaining contract agreed to by the Union onJune 30. 1978, or from engaging in any' like or related con-duct in derogation of the Union's statutory duty to bargainwith Binswanger Glass Company.(b) Take the following affirmative action upon request ofBinswanger Glass Company. forthwith: Execute a contractagreed to by the Union on June 30, 1978, in accordancewith the agreement and upon such execution deliver asigned copy thereof of the Employer.(c) Post appropriate notices.Upon the foregoing findings of fact, conclusions of law,and upon the entire record of the case. I hereby issue thefollowing recommended:ORDER5A. Respondent Binswanger Glass Company, its officers.agents, successors, and assigns, shall:I. Cease and desist from:(a) Failing and refusing to supply Glaziers Local UnionNo. 1852, International Brotherhood of Painters & AlliedTrades, AFL-CIO. with information relevant and neces-sary to the performance of its duties as bargaining repre-sentative of its employees.(b) In any like or related manner interfering with, re-straining, or coercing employ ees in the exercise of the rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request of the above-named Union, provide itaccess to the following information previously requested byit relating to the bargaining unit it represents:Invoices or other appropriate records reflecting thefabrication and/or installation of any glass work bypersonnel employed by the Burnett Road location, in-cluding a description of the nature and type of thatwork involved.The names of all employees engaged in such work,including amount of hours devoted thereto and thewage rate paid all such employees.All other information relevant and reasonably nec-essary to the performance of the Union's obligation asbargaining representative.(b) Post at its plant at 300 S. Lamar Boulevard. Austin,Texas, copies of the attached notice marked "AppendixA."6Copies of said notice, on frms provided by the Re-' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.6 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."258 BINSWANGER GLASS COMPANYgional Director for Region 23, after being duly signed by itsauthorized representatives, shall be posted by RespondentEmployer immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent Employer to insure that said notices are notaltered, defaced, or covered by any other material.(c) Furnish signed copies of the notice to the RegionalDirector for Region 23 for posting by Glaziers Local UnionNo. 1852, International Brotherhood of Painters & AlliedTrades. AFL-CIO, said Union willing, at all locationswhere notices to its members are customarily posted.(d) Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of this Order, what stepsRespondent Employer has taken to comply herewith.B. Respondent Glaziers Local Union No. 1852, Interna-tional Brotherhood of Painters & Allied Trades. AFL CIO,its officers, agents, and representatives, shall:I. Cease and desist from:(a) Failing and refusing to bargain collectively withBinswanger Glass Company regarding the wages. hours.and other terms and conditions of employment of the em-ployees in the appropriate unit for which the Union is rec-ognized by failing to sign the collective-bargaining contractagreed to by the Respondent Union on June 30, 1978. orfrom engaging in any like or related conduct in derogationof Respondent Union's statutory duty to bargain with Bins-wanger Glass Company.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request of Binswanger Glass Company, forth-with: Execute a contract agreed to by Respondent Unionon June 30, 1978. in accordance with its agreement andupon such execution deliver a signed copy thereof to Bins-wanger Glass Company.(b) Post at its Austin. Texas. facilities copies of the at-tached notice marked "Appendix B."7 Copies of said notice,on forms provided by the Regional Director for Region 23.shall, after being duly signed by Respondent Union's au-thorized representative, be posted immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by Respondent Union to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Furnish signed copies of the notices to the RegionalDirector for Region 23 for posting by Binswanger GlassCompany. said Employer willing, at all locations where no-tices to its employees are customarily posted.(d) Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of this Order, what stepsRespondent Union has taken to comply herewith.' See fn. 6, supra.259